NAVE, J.
I concur substantially in the foregoing opinion. To my conception the purport- of section 8, Act No. 3, page 6, Laws 1897, is that a corporation created pursuant to that act should not be deemed to acquire, by reason of any of its terms, an exemption from taxation, and, further, that it should not be held that property acquired by it should be exempt from taxation merely because, by operation of an existing or subsequent exemption act, it was exempt under its former ownership, or because, by operation of such exemption act, its former owner was exempt. I take it that Act No. 3, page 5, Laws 1897, was not intended (it could not be operative if it were intended) to prevent future legislatures from expressly permitting a tax exemption to accompany the exempt property to a successor in interest, or to be availed of by the successor to an exempt owner. By unequivocal terms the exemption from taxation created by Act No. 68, page 79, *84Laws 1899, is perpetuated during the period of exemption unto the successors of the original owner. There can he no question that the appellant is the successor of the Santa Fe and Grand Canyon Railroad Company, despite the fact that it has acquired its property by the intermediate course of judicial foreclosure sale to natural persons who subsequently organized it. I. & G. N. Ry. Co. v. Smith Co., 65 Tex. 25. I do not feel clear that Act No.. 28, page 65, Laws 1897, referred to in the concluding portion of the opinion, is without hearing upon Act No. 3, page 5, Laws 1897; but, in my judgment, the saving clause concluding section 2, Act No. 28, page 66, Laws 1897, has the same purport as section 8, Act No. 3, page 6, Laws 1897.
CAMPBELL, J., concurs.